Citation Nr: 1741602	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sinus condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

4.  Entitlement to service connection for memory loss, to include as due to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for loss of cognitive function, to include as due to service-connected PTSD.

6.  Entitlement to service connection for a disorder resulting in fatigue, to include as due to herbicide exposure.

7.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

9.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected PTSD.

10.  Entitlement to service connection for a nose condition, to include a deviated septum.

11.  Entitlement to service connection for a bilateral hand condition.

12.  Entitlement to service connection for a bilateral foot condition.

13.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

14.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure.

15.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to November 8, 2013.

16.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from November 8, 2013 to March 5, 2015.

17.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from March 6, 2015.

18.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from September 25, 2007 to September 19, 2013 (excluding a temporary 100 percent rating from March 5, 2008 to March 31, 2008). 
19.  Entitlement to a rating in excess of 70 percent for PTSD from September 19, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1971 to July 1974.  His service included service in the Republic of Vietnam, and therefore his exposure to herbicides is conceded.

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2008 (gastrointestinal), February 2012 (hearing loss), September 2012 (PTSD), and March 2013 (remaining) rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Initial Matters

The Veteran withdrew his request for a Board hearing in February 2015, and again in May 2017, correspondence.

Regarding the issue of entitlement to service connection for a "cardiovascular disorder, to include aortic aneurysm," the Board notes that the May 2013 rating decision denied this claim.  The Veteran's May 2013 notice of disagreement noted a disagreement with the entire May 2013 rating decision.  The December 2013 Statement of the Case (SOC) included the "cardiovascular" issue.  The Veteran's December 2013 substantive appeal VA-9 listed all issues except this "cardiovascular" issue.  An April 2014 Supplemental SOC (SSOC) again included the "cardiovascular" issue.  The Veteran's April 2014 VA-9 again listed all issues except the "cardiovascular" issue.  As the Veteran was clear in his intent to not include this single issue, the issue will not be addressed in this decision.  The Board notes on reviewing the medical record that the Veteran had an abdominal aortic aneurysm.

The issues that were appealed to the Board included the following: 1) entitlement to an earlier effective date than November 8, 2013 for the increased 10 percent rating for bilateral hearing loss, 2) entitlement to an earlier effective date than March 6, 2015 for the increased 20 percent rating for bilateral hearing loss, 3) entitlement to an earlier effective date than September 19, 2013 for the increased 70 percent rating for PTSD.  These issues are encapsulated by the increased rating claims on appeal.  As the Board will be addressing the claims for increased ratings for hearing loss and PTSD from September 25, 2007 to the present, this analysis will include whether any increased ratings should have been provided earlier than the current effective dates.  As keeping the earlier effective date claims would be redundant of the increased rating claims on appeal, the Board has removed them as issues.  To reiterate, the effective dates of the staged ratings for bilateral hearing loss and PTSD will be addressed during the analysis of the staged increased rating claims. 

The March 2016 SOC addressed the Veteran's claim for an earlier effective date for the grant of an increased 20 percent rating for bilateral hearing loss erroneously as a rating of 60 percent.  The correct rating provided by the November 2015 SSOC was an increased 20 percent rating. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record indicates that the Veteran continues to own and operate his own pest control company.  The most recent records indicated he was considering retiring, but there were no records that noted he had stopped working.  The record does not contain a statement from the Veteran or his representative that this employment has been marginal.  As such, entitlement to TDIU has not been raised by the record.

The issue(s) of entitlement to service connection for a sinus condition, erectile dysfunction, fatigue, hypertension, a nose condition, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show the Veteran has been diagnosed with a right or left hand condition.  He complained of right ring finger pain in 2013, no diagnosis for this symptom was provided.  There is no medical or credible lay evidence of a link between his right finger pain and service.

2.  The evidence of record does not show that the Veteran has been diagnosed with a right or left foot disorder. 

3.  The evidence of record does not show that the Veteran has OSA as a result of his military service, or secondary to his PTSD.  The Veteran's chronic sleep impairment is considered a symptom of his PTSD, and is included in his PTSD rating.  The Veteran denied symptoms associated with OSA, and VA did not continue a medical work-up for this condition.

4.  The evidence of record does not show that the Veteran has a diagnosis of chloracne.

5.  The evidence of record does not show that the Veteran has been diagnosed with a prostate condition or prostate cancer.

6.  The symptom of memory loss has been associated with the Veteran's PTSD, and is considered in his PTSD rating. 

7.  The evidence of record does not show that the Veteran has loss of cognitive function.  His loss of concentration, memory loss, and other psychological symptoms are considered in his PTSD rating.

8.  The evidence of record does not support that the Veteran's lumbar spine disability is a result of his military service.  He reported symptom onset in his "mid-30s," or at least 10 years after discharge from service.  There is a negative medical nexus opinion of record.

9.  Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss resulted in findings of Roman Numeral II (right) and V (left) prior to November 8, 2013.  He had the subjective functional impairment of difficulty understanding conversations.  

10.  During the period from November 8, 2013 to March 3, 2015, the Veteran's hearing loss resulted in findings no greater than Roman Numeral V (right) and V (left).  He had the subjective functional impairment of difficulty understanding conversations, particularly with background noise.

11.  During the period from March 3, 2015, the Veteran's hearing loss resulted in findings no greater than Roman Numeral V (right) and V (left).  He had the subjective functional impairment of difficulty understanding conversations.

12.  Throughout the period on appeal, excluding the temporary total provided for hospitalization from March 5, 2008 to March 31, 2008, the Veteran's PTSD manifested in symptoms such as chronic sleep impairment, short and long term memory impairment, panic attacks more than once per week, suspiciousness, anxiety, depression, "social anxiety," difficulty establishing and maintaining relationships, concentration problems, and guilt, resulting in occupational and social impairment with reduced reliability and productivity during the entire period on appeal.  Symptoms consistent with occupational and social impairment with deficiencies in most areas or total occupational and social impairment are not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand conditions have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral foot disorders have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for OSA have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14 Rule Against Pyramiding.

4.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for service connection for a prostate condition have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for service connection memory loss have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14 Rule Against Pyramiding.

7.  The criteria for service connection for loss of cognitive function have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14 Rule Against Pyramiding.

8.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

9.  The criteria for an initial 10 percent rating, but no higher, for bilateral hearing loss from September 25, 2007 to November 7, 2013 have been met.  38 U.S.C.A. §§ 1110, 1155; 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100.

10.  The criteria for a rating in of 20 percent, but no higher, for bilateral hearing loss from November 8, 2013 to March 5, 2015 have been met.  38 U.S.C.A. §§ 1110, 1155; 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100.

11.  The criteria for a rating in excess of 20 percent for bilateral hearing loss from March 6, 2015 have not been met.  38 U.S.C.A. §§ 1110, 1155; 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100.

12.  From September 25, 2007 to September 18, 2013 (excluding from March 5, 2008 to March 31, 2008), the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

13.  From September 19, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2010, December 2011 and November 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist includes obtaining relevant records.  The electronic file contains the Veteran's VA treatment records, service treatment records, lay statements, private treatment records, and VA examination reports.

VA examinations were provided in February 2009 (audio), December 2011 (audio), May 2012 (PTSD), March 2013 (spine), November 2013 (audio), and March 2015 (PTSD and audio).  The Veteran has argued that all of his examinations were inadequate.  The adequacy of the individual examinations will be addressed below in the analysis section of the individual claims.

VA examinations were not provided for the following issues: bilateral hand condition, bilateral foot disorders, OSA, chloracne, loss of cognitive function, and prostate condition.  The Veteran's memory loss and chronic sleep impairment symptoms were addressed in the PTSD examinations.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.   Here, as will be discussed in greater detail below, there is no indication in the record that the Veteran has been diagnosed with bilateral hand conditions, bilateral foot disorders, chloracne, loss of cognitive function, or a prostate condition.   Notably, the medical record indicates that a diagnosis of OSA was suggested but a full sleep study was never provided, apparently because the Veteran stated he did not snore, have apneas, or have daytime somnolence.  The Veteran complained of right ring finger pain in 2013.  However, regarding OSA and his right hand, there are no in-service diagnoses or symptoms associated with these claims.  There is no credible evidence of ongoing symptoms from service to the present regarding his claims, and there is no medical evidence linking his possible OSA to his PTSD.  The Veteran does have chronic sleep impairment, which is considered a symptom of his PTSD and is considered in his PTSD staged ratings.  Similarly, separate VA examinations were not provided for the Veteran's claims for memory loss and loss of cognitive function.  The Veteran's memory loss has been considered as a symptom of his PTSD, and the record does not show he has been assessed with a separate disorder which results in cognitive dysfunction.  As such, the Veteran's claims for bilateral hand condition, bilateral foot disorders, OSA, chloracne, loss of cognitive function, and prostate condition do not meet the low threshold requirements of McLendon, and the VA was not required to afford him VA examinations on those claims.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions; however, hypertension is not listed as a herbicide-exposure presumptive disease.  38 C.F.R. § 3.309 (e).  Chloracne and prostate cancer are presumptive diseases associated with herbicide exposure.  Notably, the listing for ischemic heart disease does not include hypertension.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Bilateral hand, bilateral foot, chloracne, prostate condition

Regarding the Veteran's claims for service connection for bilateral hand conditions, bilateral foot disorders, chloracne, and a prostate condition, the Board finds that the claims must be denied as there is no indication in the record that the Veteran has these current disabilities.  In the case of his right hand disability, there is no indication of an in-service injury or credible evidence of a link between his service and his 2013 complaint of right finger pain.

In November 2010, the Veteran supplied a statement regarding his PTSD claim and his experiences in the Vietnam war.  He noted in this statement that he was exposed to defoliants such as Agent Orange and that the exposure caused "hypertension, loss of creative organ, loss of cognitive function, chloracne on the ears-sinus condition- memory loss- fatigue- nose- feet- hands- back, bilateral-prostate condition-cardiovascular disease, stomach condition (digestive), bilateral hearing loss with tinnitus, lower back condition L1, L2, L3, L4 due to heavy lifting material on aircraft."  No additional statements or explanation were provided prior to the May 2013 rating decision which denied service connection.

The Veteran's May 2013 notice of disagreement did not provide any specifics regarding his claimed disabilities, only that he disagreed with the entire May 2013 rating decision.  He did not describe his hand, foot, skin, or prostate disorders.

On his December 2013 substantive appeal, the Veteran argued that his bilateral hand and foot conditions were due to "loading and unloading military cargo from aircraft to cargo vehicles."  He argued his prostate condition and chloracne were due to his exposure to Agent Orange in service.  As noted in the introduction, the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  Also, chloracne and prostate cancer are presumptive disorder associated with exposure to herbicides.

A review of the Veteran's service treatment records showed that he had a cut to his right hand in service, which was treated without sequelae.  He had no complaints in service regarding his feet, chloracne, or his prostate.  He had no additional complaints regarding his hands.  On his July 1974 separation medical history, the Veteran did not report hand, foot, skin, or genitourinary complaints or symptoms.  His July 1974 separation examination additionally did not include diagnoses related to his hands, feet, skin, or genitourinary system.

A review of the Veteran's VA and private treatment records does not reveal a diagnosis related to his feet or complaints of symptoms associated with his feet.  As there is no indication of a current disorder, entitlement to service connection for bilateral foot disorders is not warranted. 

A review of the Veteran's VA and private treatment records does not reveal diagnoses related to his prostate or genitourinary complaints/symptoms.  The Veteran is noted to have low testosterone, a low libido, and erectile dysfunction.  The Veteran's low libido and fatigue were attributed to his low testosterone in the record.  The issue of low testosterone will be addressed by the remand of his claims for fatigue and erectile dysfunction.  The medical record did not include a diagnosis related to his prostate, to include prostate cancer.  As such, entitlement to service connection for a prostate condition is not warranted.  Notably, prostate cancer is a presumptive disorder related to exposure to Agent Orange.  If in the future the Veteran does develop prostate cancer, then he should re-file a claim for service connection. 

A review of the Veteran's VA and private treatment records does not reveal a diagnosis related to or complaints regarding his left hand.  As there is no current disability, entitlement to service connection for a left hand disability is not warranted.  

A review of the Veteran's VA and private treatment records shows one complaint related to his right hand.  In July 2013, the Veteran sought VA treatment for right third finger pain.   On examination, his right hand third ring finger had tenderness to palpation at the MCP joint without erythema, warmth, or redness.  He had a full range of motion.  No diagnosis was provided.  There are no additional treatment records related to his finger pain through 2016.  There were no complaints related to his right finger pain prior to 2013.  

As such, the record shows that the Veteran had a cut to his right hand in service which healed without sequelae as indicated by the July 1974 medical history and examination.  He had no complaints regarding his right hand to care providers from discharge until 2013, when he had right third finger discomfort.  A diagnosis was not made, and he had no additional complaints regarding that finger since 2013.  Notably, the Veteran worked with his hands throughout his careers post-service, including more than 20 years in pest control, which was his profession during the 2013 VA treatment record.  The Veteran's indication that his current hand pain is due to his in-service lifting of cargo is not supported by the record.  He denied hand pain in 1974 and there was a gap of almost 40 years between the Veteran's discharge from service and his complaint of right finger pain in 2013.  He does not have the requisite medical knowledge to be competent to relate finger pain in 2013 to lifting cargo in the early 1970s.  As such, there is no diagnosis related to his right hand, he had a singular symptom complaint of a right finger pain 40 years after service, and there is no credible indication of continued symptoms from service as he denied hand pain in 1974.  As such, entitlement to service connection for a right hand disability is not warranted.   

A review of the Veteran's VA and private treatment records does not show a diagnosis of chloracne.  The Veteran's VA treatment records include three complaints related to his skin.  In February 2013, the Veteran had a biopsy of a lesion on his nose which was found to be an epidermal inclusion cyst.  In July 2013, it was noted that the Veteran's testosterone patch was causing a rash and his records after that date indicated an allergy to testosterone.  In April 2015, a pathology report included that a lesion removed from the Veteran's left knee was a dermatofibroma.  No treatment was necessary as the excision biopsy took the entire lesion.  The Veteran's service treatment records do not include complaints related to a nose or left knee lesion.  He had a cyst removed from his chest in service, which was noted to have been present since he was a small child.  There is no indication in the medical record that his inclusion cyst or his dermatofibroma were related to his service.  His rash was associated with an allergy to testosterone.  He has not been diagnosed with chloracne, or any other form of acne or rash.  The Veteran's claim appeared to indicate he thought he had chloracne on his ears, but there is no indication of treatment for the skin on his ears in the record.  Given the above, entitlement to service connection for chloracne is not warranted.

As there is no evidence of a current diagnosis of a bilateral hand condition, bilateral foot disorders, chloracne, or a prostate condition, the first element of service connection is not satisfied.  As the preponderance of the evidence is against the Veteran's claims, and service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309.

Memory loss, loss of cognitive function, OSA

In November 2010, the Veteran supplied a statement regarding his PTSD claim and his experiences in the Vietnam War.  He noted in this statement that he was exposed to defoliants such as Agent Orange and that the exposure caused "hypertension, loss of creative organ, loss of cognitive function, chloracne on the ears-sinus condition- memory loss- fatigue- nose- feet- hands- back, bilateral-prostate condition-cardiovascular disease, stomach condition (digestive), bilateral hearing loss with tinnitus, lower back condition L1, L2, L3, L4 due to heavy lifting material on aircraft."  No additional statements or explanation were provided prior to the May 2013 rating decision which denied service connection.  

At the time of the claim, the Veteran was not service-connected for PTSD.  He was granted service connection for PTSD in a September 2012 rating decision, effective September 25, 2007.  The Veteran's PTSD examinations address his complaints of memory loss and chronic sleep impairment, and these symptoms are considered in the staged ratings he has for his service-connected PTSD.  The Veteran's PTSD examinations include assessing his cognitive function, but he was noted to be competent to handle his finances, he was not assessed with a cognitive disorder separate from his PTSD, and he was not noted to have a loss of cognitive function.  

The rule against pyramiding is addressed in 38 C.F.R. § 4.14, which notes that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  As such, a separate grant of entitlement to service connection for memory loss and chronic sleep impairment due to PTSD are not allowed under the rule against pyramiding.  The record does not show that the Veteran has a separate disorder (a disorder other than PTSD) which results in memory loss, chronic sleep impairment, or that affects his cognition.

A review of the Veteran's VA and private treatment records does not show that he has been assessed with a disorder that results in the loss of cognitive function.  He has indicated that his loss of cognitive function is due to his PTSD.  His PTSD evaluations have shown he has some memory loss and loss of concentration, and that these symptoms have been associated with his service-connected PTSD and are considered in the ratings for his PTSD.  As there is no diagnosis of a separate disorder resulting in the loss of cognitive function, medical indication of the loss of cognitive function, and the Veteran's loss of concentration and memory loss are considered by his PTSD ratings, entitlement to service connection for loss of cognitive function is not warranted. 

The Veteran's service treatment records do not include complaint related to, or a diagnosis of, OSA.  The Veteran's July 1974 medical history did not include statements regarding daytime somnolence, snoring, apneas, or sleep impairment.  

A review of the Veteran's VA treatment records include a May 2009 treatment record related to ongoing complaints of congestion.  His nasal breathing was not improving with medication, and the VA care provider indicated that he should be worked up for OSA if his new medication did not improve his nasal breathing and sleep quality.  In February 2010, the Veteran reported he had to fight sleep during the day sometimes.  The VA care provider noted the Veteran had "suspect OSA and RLS [restless leg syndrome]."  A sleep study was ordered and his testosterone was to be checked.  Testing revealed he had low testosterone.  In April 2011, the Veteran reported that he did not know why he was scheduled for a sleep study as he denied snoring, apnea spells, and daytime somnolence.  "He was noted to have a history of suspected OSA but he did not have the current criteria to pursue testing" given his denial of these symptoms.  There were no subsequent treatment records related to determining if the Veteran had OSA or not.  It does not appear he was ever provided a sleep study because he denied the common symptoms of OSA in 2011.  The Veteran has stated that he has chronic sleep impairment related to his PTSD and this symptom is considered in his rating for PTSD.  He has reported that he has nightmares and difficulty staying asleep at night, which he attributed to his PTSD and thoughts of his Vietnam service.  

As the Veteran denied snoring, apneas, and daytime somnolence in 2011, and therefore he did not meet the symptom criteria to pursue a sleep study to determine if he had OSA.  The 2010 record where it was noted he should be worked up for OSA indicated that he had nasal obstruction and daytime somnolence; however, other records indicate that his sleep impairment is due to his PTSD, and he is rated as though his sleep impairment is due to his PTSD.  As there is no current diagnosis of OSA, and the Veteran is already rated of his chronic sleep impairment under his PTSD rating, entitlement to service connection for OSA is not warranted due to a lack of a current diagnosis and due to the rule against pyramiding.

Lumbar spine

In November 2010, the Veteran supplied a statement regarding his PTSD claim and his experiences in the Vietnam War.  He noted in this statement that he was exposed to defoliants such as Agent Orange and that the exposure caused "hypertension, loss of creative organ, loss of cognitive function, chloracne on the ears-sinus condition- memory loss- fatigue- nose- feet- hands- back, bilateral-prostate condition-cardiovascular disease, stomach condition (digestive), bilateral hearing loss with tinnitus, lower back condition L1, L2, L3, L4 due to heavy lifting material on aircraft."  No additional statements or explanation were provided prior to the May 2013 rating decision which denied service connection.  

On his May 2013 notice of disagreement, the Veteran argued that he had inadequate examinations for all of his medical conditions, although he did not provide any details of the inadequacy.  He noted his wish to appeal the denial of his low back claim.

On his September 2013 substantive appeal, the Veteran continued the appeal of his claim for service connection for a low back disorder.  

A review of the Veteran's service treatment records does not show that he was ever treated for, or complained of, low back symptoms.  The Veteran was treated a number of times for upper respiratory infections, the flu, and various other complaints; however, there is no indication of a complaint of back pain.  On his July 1974 report of medical history, the Veteran denied recurrent back pain.  On his July 1974 medical examination report, the examiner indicated a normal evaluation of the spine. 

The Veteran filed initial claims for service connection in September 2007, but he did not file a claim for service connection for a lumbar spine condition at that time.

Private treatment records include a January 2007 x-ray from Memorial Valley Imaging Partners due to a complaint of low back pain.  The x-ray noted normal lumbar spine alignment, and well-maintained intervertebral disc spaces without compression fractures or subluxations.  He had an early abdominal aortic aneurysm but otherwise negative lumbar spine x-ray.

In March 2008, the Veteran noted he had a history of chronic low back pain with right-sided sciatica and that he saw a chiropractor fairly regularly.  A March 2008 VA x-ray of the Veteran's spine revealed "slight to mild degenerative changes of the lumbar spine," with slight straightening of the spine suggesting muscle spasm, minimal left sacroiliitis, and a questionable abdominal aortic aneurysm.  

An April 2008 Pro-Motion record noted that the Veteran had been referred for physical therapy.  He complained of low back pain and right hip pain, "going on for many years and can remember having pain in his low back in his mid-30s."  His pain was not constant and was aggravated with increased amounts of sitting and increased lifting or heavy work.  He was diagnosed with low back pain and sacroiliac dysfunction.  He was given a home exercise program and was noted to have flexibility deficits and leg length discrepancy.  

In May 2009, a VA treatment note indicated the Veteran's low back pain was unimproved.  He noted that he did stretching regularly as he was told the piriformis muscle was the problem.  He worked as an "exterminator and has to do a lot of crawling, ladder climbing, etc."

In March 2013, the Veteran was afforded a VA spine examination.  He was noted to have a diagnosis of degenerative disc disease.  The Veteran reported the onset of symptoms in 1972 with lifting heavy equipment in Vietnam, and that his pain had worsened with time.  After an evaluation of his spine and interview, the examiner provided a negative nexus opinion with the rationale that the Veteran's military records did not show a diagnosis of a back condition or that he was seen for back pain.  His discharge physical in July 1974 was unremarkable.  

After a review of the record, the Board finds that entitlement to service connection for a low back disability is not warranted.

Initially, the Board notes the Veteran's complaint that his VA examinations were inadequate.  The Veteran did not provide a statement on how the examinations were inadequate, but seemed to indicate that because he was not granted service connection the examinations were inadequate.  The March 2013 examination included an interview of the Veteran where he reported back pain symptoms began in service and worsening with time.  The examination report included a diagnosis of degenerative disc disease and an evaluation of the range of motion of the spine.  The examiner provided a negative nexus opinion based on the examination report and a review of the records.  The examiner cited the Veteran's service treatment records lack of complaints of back pain, his denial of back pain on separation, and his normal spine evaluation on separation as the rationale for the negative opinion.  The Board finds that this examination report and opinion are adequate as they included the information necessary for the Board to make a determination.  The examiner considered the Veteran's statement that his pain began in 1972, as that information was provided in the report.

Although the Veteran reported during the March 2013 VA examination that his back pain began in service and worsened with time, the Board finds that this statement is less than credible.  The Veteran did not complain of back pain in service and denied chronic back pain on his separation history.  The Veteran did not file a claim for back pain in September 2007, and a January 2007 x-ray for back pain did not reveal arthritis/degenerative disc disease.  Prior to filing his claim for service connection, the Veteran reported to his private physical therapist that his back pain began back in his mid-30s.  Notably, the Veteran entered service at age 17 and discharged at age 20.  Therefore, he reported to his private physical therapist that he first noticed his low back pain more than 10 years after discharge from service.  This statement of later developing back pain is consistent with his denial of chronic back pain on his separation medical history.  Additionally, the Board notes that post-service the Veteran worked in a variety of professions, including more than 20 years in pest control/extermination, which required crouching, crawling, and climbing ladders.  Despite working as a pest control specialist/exterminator, which the requisite physical requirements from at least 1991 (when he began his own pest control company, although he stated he worked in pest control at some point prior to 1991), the first medical record in evidence of a complaint of back pain was in 2007.  

The following evidence is against the Veteran's claim for service connection for a low back disability:  his service treatment records do not include a complaint of back pain (but do include treatment for a variety of other complaints), his separation medical history included a denial of back pain, his earliest treatment for back pain was in 2007 which included a negative x-ray of the lumbar spine, his 2008 x-ray revealed only slight to mild arthritis, in April 2008 the Veteran reported to his private care provider that his back pain began more than 10 years after service, and the March 2013 examiner provided a negative medical nexus opinion.  As such, the medical evidence of record is against finding that the Veteran's current low back disability is related to his service, and the Veteran's statements of ongoing back pain from service to the present are less than credible.  There was no evidence of a compensable rating for arthritis within one year of discharge from service.  Entitlement to service connection for a low back disorder is not warranted.

As the preponderance of the evidence is against the above service connection claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Hearing loss

Hearing loss is rated based on 38 C.F.R. §  4.85, Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are then matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321 (b) should be assigned in the case where the disability effects the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran filed for entitlement to service connection for bilateral hearing loss on September 25, 2007.

In support of his claim, the Veteran submitted a June 2008 Hearing Connection letter and audiology report.  The letter noted mild to moderate high frequency HL bilaterally.  Speech audiometry revealed "excellent discrimination ability."  The letter was accompanied by the audiological report with an uninterpreted audiogram graph, and a speech audiometry which noted that it was "1/2 list/Rec/Maryland."  The Board notes that it is unclear if that means the speech audiometry provided was the required Maryland CNC word test.  Generally, graphs are remanded for an audiologist to interpret.  Here, however, it would provide no additional benefit to the Veteran to remand this graph for interpretation.  The Board is granting an increased initial rating of 10 percent.  The speech audiometry listed on the June 2008 evaluation noted right ear speech discrimination of 96 percent and left ear speech discrimination of 100 percent.  Looking at Table VI under 38 C.F.R. § 4.86, in order to have a compensable rating under Table VII with speech discrimination percentages between 92 and 100 percent, the Veteran's average puretone threshold decibels would need to be 98+.  Looking at the uninterpreted graph, even to lay observation, it is clear that the Veteran did not have any decibel readings above 70, let alone an average of 98+.  As such, the Board does not need to have the graph interpreted to be able to conclude that this audiogram and speech discrimination scores would not provide evidence of a compensable rating for bilateral hearing loss.  If the speech discrimination scores are not based on the Maryland CNC list, then this audiological evaluation would not be able to provide the required information to meet 38 C.F.R. § 4.86 criteria or not.  Notably, the evaluator did indicate that the Veteran had excellent speech recognition scores.  The Veteran's subjective hearing loss complaint was that he had situational hearing difficulty.  

The Veteran was afforded a VA audio examination in February 2009.  The Veteran reported that his bilateral hearing loss functionally impacted his ability to communicate with costumers, and that he frequently had to ask others to repeat themselves.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave
RIGHT
30
40
45
50
41
LEFT
35
50
60
60
51

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 68 percent in the left ear.  The average decibels above are rounded.

Application of 38 C.F.R. § 4.85 Table VI to the February 2009 evaluation results in assignment of a Roman Numeral II for the right ear and Roman Numeral V for the left ear.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Veteran was provided a second VA examination in December 2011.  He reported his hearing loss functionally impacted him by making it difficult to understand conversations in most situations.  This functional impact included the contribution of his tinnitus.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave
RIGHT
30
35
45
55
41
LEFT
35
45
55
65
50

His initial Maryland CNC speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  Additional speech recognition testing resulted in the best performance of 86 percent in both ears.  The Board will apply the lower scores to better benefit the Veteran.

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 evaluation results in assignment of a Roman Numeral III for the right ear and Roman Numeral II for the left ear.  This results in noncompensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

Based on the December 2011 VA examination results, the Veteran was provided an initial noncompensable rating for his bilateral hearing loss in the February 2012 rating decision.

The Veteran provided a notice of disagreement and indicated that the 2011 examination was inadequate.  He did not elaborate as to how the examination was inadequate.  The Board notes that the Veteran's puretone threshold results were similar between the 2009 and 2011 examinations, but his speech recognition score for his left ear improved between the examinations.  Notably, the 2008 private hearing evaluation included "excellent" speech discrimination.  As the 2009 and 2011 examinations include puretone and speech scores, as well as an interview which included a statement on functional impact, the Board does not find that the examinations were inadequate despite the change in the Veteran's Maryland CNC speech discrimination scores.

In June 2012, the Veteran was provided a VA audio evaluation as part of his request for hearing aids.  He reported long-standing hearing loss which had worsened over the years.  He had difficulty hearing on the telephone and hearing conversational speech, especially in noisy environments.  He denied a history of ear pain, pressure, drainage, ear infections, surgery, and dizziness.  He was diagnosed with bilateral sensorineural hearing loss.  He was noted to have excellent word recognition scores bilaterally.  Again, the audiogram chart was not translated into numeric results; however, the Board will not remand to have the results translated because it would not impact the rating as the evaluation showed that the Veteran's word recognition score was 96 percent for the right ear and 92 percent for the left ear using the Maryland CNC test.  Again, Table IV shows that in order for the Veteran's hearing acuity to warrant a compensable rating with Maryland CNC scores of 96 or 92 percent, his average puretone thresholds would have to be 98+ decibels.  The graph, even to lay eyes, does not show that the Veteran reached 80 decibels for either ear, let alone had an average of 98+ decibels.  The information from this testing would result in a noncompensable rating under Table VII.

In November 2013, the Veteran was afforded a VA examination.  The Veteran reported that the functional impact of his hearing loss was that he had difficulty hearing and understanding his customers, especially without his hearing aids.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave
RIGHT
30
40
55
70
49
LEFT
35
50
65
70
55

His initial Maryland CNC speech recognition scores were 68 percent in the right ear and 72 percent in the left ear.  The initial speech recognition score was 64 percent in the right ear and 72 percent in the left ear.  The Board will use the lower score to better benefit the Veteran.  

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 evaluation results in assignment of a Roman Numeral V for the right ear and Roman Numeral V for the left ear.  This results in a 20 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In March 2015, the Veteran was again afforded a VA audio examination.  He reported the functional impact of his hearing loss was that he had "failure when communicating with others."  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave
RIGHT
35
45
60
70
53
LEFT
40
55
65
65
56

His initial Maryland CNC speech recognition scores were 72 percent in the right ear and 68 percent in the left ear.  

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 evaluation results in assignment of a Roman Numeral V for the right ear and Roman Numeral V for the left ear.  This results in a 20 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

Based on the above findings, the Board will grant an initial 10 percent rating, effective September 25, 2007 (date of the claim).  The Board notes that the June 2008 private records indicated a noncompensable rating if the speech recognition scores were based on the Maryland CNC list, which is not clear.  The February 2009 VA examination included findings which met the criteria for a 10 percent rating.  The December 2011 VA examination findings did not show that the criteria for a compensable rating were met.  The change between the 2008, 2009, and 2011 examinations was due to the Veteran's speech recognition scores.  The examiners all felt that the Veteran was cooperative with speech testing, and that the speech scores were accurate.  It is possible the speech scores are different depending on the severity of the Veteran's service-connected tinnitus on the day of testing.  The Veteran has stated that his tinnitus is intermittent and can impact his ability to follow conversations.  The Board will provide the highest rating shown during this period.  As such an initial 10 percent rating is provided.

A higher 20 percent rating is shown during the November 8, 2013 examination when using the lowest speech recognition score provided.  The examiner provided both the lower right ear speech recognition score of 64 percent, and the "best performance" score of 68 percent.  Using the lower speech discrimination score, the Veteran met the criteria for a 20 percent rating.  As such, the Board will provide the increased 20 percent rating effective November 8, 2013.

The record does not show that increased staged ratings for bilateral hearing loss are warranted.  The Veteran has had several VA and private audio evaluations and the Board has provided increased ratings based on the worst hearing that was shown during the periods on appeal, generally based on the lowest speech recognition scores available.  The Veteran has consistently noted that his hearing negatively impacts his life by making conversations, particularly in the presence of background noise, difficult.  He has indicated he frequently has to have people repeat themselves, including customers.  The Board notes that difficulty following conversations is a frequent complaint of veterans with bilateral hearing loss.  The Veteran's speech recognition scores have varied throughout the period on appeal, but are a large part of his staged ratings, and the Board has used his lowest speech recognition scores due to his complaint of functional loss related to communicating.  The record does not indicate and exceptional pattern of hearing loss. 

In addition to appealing the ratings assigned for his hearing loss, the Veteran appealed the effective dates of the increased awards.  Here, through the increased rating claim, the Board has provided an earlier effective date for the 10 percent rating of September 25, 2007, the date of the Veteran's claim.  The September 25, 2007 effective date was the effective date sought by the Veteran for his 10 percent rating.  The Board has also provided an earlier effective date of November 8, 2013 for the grant of the 20 percent rating increase.  The Veteran indicated on his March 2016 substantive appeal that he wanted the increased 20 percent rating effective the date of his claim (September 25, 2007).  As discussed above, the effective date for the 20 percent rating is based upon the first indication that the Veteran met the requirements for a 20 percent rating; which, in this case, was the November 8, 2013 VA examinations.  The VA and private examinations prior to November 2013 did not show that the Veteran's hearing loss which met the criteria for a 20 percent rating.

In sum, The Board has provided an initial 10 percent rating for bilateral hearing loss, effective September 25, 2007 and an increased 20 percent rating effective March 8, 2013.  Greater ratings are not warranted.  Additionally, earlier effective dates than those provided for the increased staged ratings are also not warranted. 

PTSD

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran initially claimed service connection in September 25, 2007.  He was granted service connection in a September 2012 rating decision, which provided an initial 50 percent rating effective September 25, 2007, with a temporary 100 percent rating from March 5, 2008 to March 31, 2008.  On his October 2012 notice of disagreement, the Veteran noted he disagreed with his initial rating because he felt that his PTSD was "severe and affected [his] daily life activities and difficulty with daily life activities because of psychological trauma sustained during the Vietnam War."  He argued that his initial PTSD examination was inadequate because the examiner provided a GAF score of 55, and the Veteran felt his PTSD symptoms warranted a GAF score of 45 to 50.

In June 2008, a friend provided a statement in support of the Veteran's PTSD service connection claim.  This friend noted that the Veteran "eventually felt safe enough to come to church" with his wife.  He initially sat in the sound room, but eventually was able to move into the general church area, but continued to sit in the back row, near the door.  The Veteran did not always interact with others in the church, but his friend could see "progress-very small amounts over time" but that he was still unable to enjoy the full scope of church life.  The friend noted that the Veteran had taken over a responsibility role in the church and was doing good work.  His duties were performed in solitude. 

In July 2008, the Veteran's wife provided a statement in support of his claim.  She noted they had been married for 32 years (1976).  She noted that several years ago when they started to attend church, the Veteran started to have anxiety attacks.  He would get light-headed, sweaty palms, and his heart was pounding.  His doctor diagnosed anxiety.  "This explained why he didn't like crowds and he had few friends."  He also did not like waiting in lines at the store or going to busy restaurants.  She noted that during their marriage, the Veteran had held many different jobs, which was financially difficult.  She noted that the Veteran appeared intimidating to many people, and would be asked why he was glowering at people, but he did not realize he was doing it.  She noted that five years prior, when the Veteran became religious, his intimidating nature eased but that he still had anxiety attacks.  She noted he had a history of alcohol abuse, but that he had recently gone to rehab through the VA and was "doing great."  She reported that the Veteran kept a gun in the bedroom and many times he slept with one under his pillow or in the night stand.  He also kept pellet guns by the front door.  She noted the Veteran had trouble getting to sleep sometimes, or getting back to sleep if he awakens.

In a November 2010 statement, the Veteran described his in-service stressors.  He noted that due to these stressors he sustained "psychological trauma, depression, guilt, anger, abuse of alcohol, numerous jobs, and abusive behavior towards his wife."

In October 2013, the RO increased the Veteran's rating for PTSD to 70 percent, effective September 19, 2013.  In November 2013, the Veteran provided a notice of disagreement with the effective date of October 1, 2013 (this is in error, as the effective date was September 19, 2013).  He argued that the correct effective date for his 70 percent rating should be July 21, 2010.

As such, the Veteran currently has the following staged ratings for PTSD:  50 percent effective September 25, 2007, 100 percent effective March 5, 2008 (based on hospitalization for greater than 30 days), 50 percent effective April 1, 2008, and 70 percent rating effective September 19, 2013.  

In March 2008, the Veteran was admitted for inpatient care for alcohol addiction.  The discharge summary noted that the Veteran may have complications with his treatment due to his tendency to be complacent and his feelings of unease around people due to his social anxiety, which would make attending meetings difficult.  He worked on his social anxiety by interacting with the "guys in treatment" and was working on venting his feelings by talking about how he feels at the first sign of discomfort.  "Both issues are improving."  He noted at intake that he believed he may have PTSD.  He was noted to have some anxiety and depression.  He was noted to be guarded and he repressed his feelings.  At the time of admission he owned an extermination business, and reported working six half-days per week.  He complained of psychiatric symptoms of depression, anxiety, anger, recurrent nightmares, and trouble sleeping.  He denied suicidal or homicidal thoughts.   On mental status evaluation, he was clean, neat, and appropriately dressed.  He was cooperative and relaxed.  His speech was clear and normal.  His thought process was reality-based and goal-directed.  His mood was depressed, and his affect was of guilt/ regret and noted to be flat.  He reported a history of visual hallucinations in the 1970s.  He noted occasional delusions, although there was no elaboration on this symptom.  He reported fair short- and long-term memory.  He was diagnosed with alcohol and nicotine dependence as well as depression/social anxiety and PTSD.  He had a GAF score of 60 (moderate symptoms) on admission.

In September 2008, the Veteran joined his local Vet Center and underwent an intake evaluation.  The intake included the Veteran's report of sleep disturbance, difficulty managing anger, a history of chemical dependency, and symptoms consistent with PTSD, to include anxiety and depressed mood.  He denied suicidal thoughts.  On mental status evaluation, the Veteran was neat, friendly/cooperative with appropriate speech, and full orientation.  He had normal memory function and an appropriate affect.  He had fair judgment.  There was no evidence of delusions, disorganized thinking, hallucinations, or disorganized behavior.  The Veteran described his service, including his in-service stressors.  Post-service, he separated from his first wife and gained custody of a young son.  He remarried a year later and opened a restaurant business.  He reported numerous jobs over the years, and eventually he started working in the pest-control business.  He had alcohol and drug use problems until March 2008, and he had been sober since that time.  He owned a pest control business with his wife and was in touch with his adult children.  He was assessed with PTSD and assigned a GAF of 55.  The Veteran reported the following PTSD symptoms: history of spotty employment, chemical dependence, tendency to isolate socially, and heightened startle response.  He experienced moderate to high levels of anxiety and depression.  

In May 2012, the Veteran was afforded a VA PTSD examination.  He was diagnosed with PTSD, depressive disorder, and alcohol abuse (in full remission) under the DSM-IV.  He was assigned a GAF of 55 (moderate symptoms).  Symptoms from all Axis I diagnoses are considered as it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner selected that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity (50 percent).  

On interview, the Veteran described his current social functioning as "good."  He reported a few close friends he would go fishing with or out to dinner once in a while.  He attended church weekly and was involved in various church activities.  He stated he had no difficulties keeping friends but had difficulty making friends because he "does not put much effort into making new friends because he is quite satisfied with his current friendships."  He noted that he avoids crowds.  He also felt "distressed when he is at a stop light, particularly when other cars surround him."  He reported panic attacks several times per week.  He noted that if he was surrounded by people he would put his stuff down and leave" when shopping.  He described his panic attacks as his heart was pounding, he would sweat, and he felt as though he would "pass out."  The Veteran described his work history prior to and after service.  Post-service the Veteran earned his commercial flying license.  He also worked as an auto parts salesman, a restaurant manager/cook, a lumbar factory worker, a fork lift operator, a flight instructor, a crop duster, a pizza restaurant worker, and a janitor.  He had been self-employed in the pest control business for almost 23 years.  He reported difficulty dealing with authority in his prior jobs and was unable to work at one place for more than five years until he became his own boss.  He reported his first physiatric treatment was in 2008 when he was hospitalized for alcohol abuse.  He noted he had not been followed for his mental health difficulties since he was discharged in 2008.  He attended individual counseling in 2008, but did not find it helpful.  He denied a history of suicidal thoughts, homicidal thoughts, or suicide attempts.  He reported he "got into fights" in the past, but he had no violent behavior in the past five years.  He reported a depressed mood since his first marriage in 1972.  At the time of the interview, he described psychiatric symptoms of: depressed mood, anhedonia, loss of energy, difficulty concentrating, and difficulty maintaining sleep.  He had a legal history of an arrest for negligent driving when he hit a telephone pole while driving under the influence.  The report does not provide a date for this incident.  He abused beer daily, roughly 12 beers per day, from the mid-1980s until 2008.  He stopped using alcohol 4-5 years ago, and had not used marijuana in one year.  He experimented with other illicit drugs in service, but had not used any for over 20 years.  

As the Veteran is already service-connected for PTSD, the Board will not describe his stressors in this opinion, but they are listed in the VA examination.  The symptoms associated with his psychiatric disorder, as listed by the examiner, were: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  An August 2012 clarification addendum by the evaluator noted that "prolonged distress, heightened arousal, avoidance behaviors, and other symptoms of PTSD have an adverse impact on social, occupational, and interpersonal function and is associated with increased risk for depression."  The Veteran reported marijuana use started in service to cope with the stress of war.  "Eventually this progressed to sue of alcohol and other drugs to cope with the psychological effects of the war (PTSD) upon his return."  

Notably, the 2012 examination was a fee-basis examination provided for VA by a private psychologist.  The examination report includes a section entitled "symptoms" which includes a checklist of symptoms.  This is different from some VA examinations, where the report lists a "mental status evaluation."  On this examination, the symptoms related to hygiene, spatial orientation, affect, speech, judgement, abstract thinking, behavior, etc. are answered in the negative by the examiner not selecting those symptoms from the checklist.  This makes the Board's description of this examination appear less substantive than reports on VA examinations with "mental status evaluation" sections.  However, it is for brevity that the list of symptoms the Veteran does not have are absent from this decision.  The examination did consider these symptoms, however, and has a section for describing any additional symptoms, and is therefore adequate.

On September 19, 2013, the Veteran was afforded a second fee-basis VA examination (contained in legacy content).  He was again diagnosed with PTSD, depressive disorder, and alcohol abuse in sustained remission under the DSM-IV criteria.  He was assigned a GAF score of 50 (serious symptoms).  It was again noted that it was not possible to differentiate the Veteran's symptoms from his various mental health disorders.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity (50 percent).  The Veteran reported his first mental health treatment was in 2008 and that he was not currently followed for mental health.  He was no currently prescribed psychotropic medication, although he reported taking a muscle relaxer to help him sleep.  He denied a history of suicidal thoughts, suicide attempts, homicidal thoughts, psychiatric emergency room visits, and psychosis or delusions.  He reported a history of depression beginning in 1972.  He described current symptoms of a depressed mood (once per week), anhedonia, difficulty maintaining sleep, poor motivation, excessive feelings of guilt, and difficulty concentrating.  He reported hearing the sounds of helicopters, presumably when they were not there.  Regarding his social functioning, the Veteran stated he liked to fish and hunt, but he rarely socialized with friends.  He had one friend he saw twice a month, or so.  

The examiner selected the following PTSD symptoms that apply to the Veteran's diagnoses:  depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work.  He additionally had concentration difficulties.  The examiner suggested to the Veteran that he seek follow-up treatment.  He was oriented to person, place, and time, his immediate memory was good as he could correctly recall 3 words.  His delayed memory showed he could recall 2 out of 3 words with a short delay.  His concentration was poor; he had difficulty spelling the word "world" forward and backward.  His abstract thinking and judgment were good during a short test.

In March 2015, the Veteran was afforded a VA PTSD examination under the updated DSM-V criteria.  The Veteran was noted to have diagnoses of PTSD and alcohol use disorder in full remission.  The examiner noted that the Veteran's sleep and depressive symptoms, and his distress were intertwined with his PTSD.  The examiner also noted that the Veteran's alcohol use disorder was likely secondary to his PTSD, and had been in full remission for seven years.  The DSM-V no longer uses GAF scores, so one was not provided.

The Veteran reported that he had difficulty falling and staying asleep.  He had latency of as much as an hour or more and he would wake up two to three times per night.  He stated he had dreams sometimes and other times he woke up to use the restroom.  He noted that muscle relaxers had helped him fall asleep and sleep better.  He reported seven to eight hours of sleep, out of ten in bed.  He only felt rested about once per week.  He noted that this had been his sleep pattern since he began his second marriage in 1975, "thinking it was just his racing brain."  He stated he was occupied with "nightmarish stuff about Vietnam and now about what to do with the business and pay the bills."  The Veteran also noted he was socially averse and did not go into crowds, malls, or grocery stores, and that he sat in the back at church.  He felt constantly hypervigilant and guarded.  He was easily alarmed and startled, and was highly irritable.  He stated he was not verbally explosive.  He was suspicious of others, and felt apathy, with blunted emotions at times.  He lacked motivation, and felt a loss of connection with others.  He had intrusive and disruptive thoughts of combat stressors, which would emerge through cues.  He had a depressed mood, felt loss of interest and pleasure in usual activity, loss of sexual libido, significant loss of appetite, and some fatigue. He further reported psychomotor retardation, and feelings of guilt with self-reproach.  He noted loss of focus and concentration.  He denied internal stimuli.  Regarding his anxiety, he stated he was not nervous one-on-one with people but with more people around he was nervous such that his hands would shake.  He denied serious anxiety, however.  He had panic in the past when in a store and a bunch of people were standing in line behind him, or anytime he is in a crowd or "people situation."  He noted that these situations resulted in his heart racing and he felt sweaty.  He noted his alcohol abuse started at age 17 when he entered service, and he would drink "a half rack of beer" until he fell asleep.  This pattern lasted until eight years prior (2007) when he went to rehab and he stated he had not drunk abusively since.  

The examiner selected that the Veteran's psychiatric disorders resulted in occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication (10 percent).  The Veteran reported he was self-employed with his own pest control business and that he sometimes found this work satisfying, but he was "getting ready to sell it and retire."  He had been working in the pest control business since 1991 (24 years).  The Veteran stated that his symptoms have steadily increased since his last PTSD examination and he felt the impact of these symptoms on his social and occupational activities was more severe.  

On mental status evaluation, the Veteran was appropriately oriented.  He demonstrated immediate memory below normal limits by repeating four digits forward, and working memory within normal limits by reversing four.  He demonstrated the ability to understand and follow directions by executing a five step direction.  He completed serial 7s successfully, and he repeated two complex sentences with no errors, indicating attention and basic verbal fluency in the normal range.  He remembered 0 of 3 objects after a five minute distraction, demonstrating generally impaired delayed memory.  His symptoms of PTSD were listed as depressed mood, anxiety ,suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  During the interview, the Veteran was appropriately dressed.  His thought process was logical and goal-directed.  His speech pattern was "slow and deliberate."  He was able to make and maintain good eye contact.  His recent and remote memory appeared to be flawed.  He was able to track conversation and provide a coherent history.  His mood was dysphoric and his affect was flat.  

The Board has considered all of the evidence as laid out above, and has read the Veteran's statements regarding his in-service stressors.  Throughout the period on appeal (from September 2007 to the present) the Veteran has had the following consistent symptoms of PTSD: depression, anxiety, panic attacks, suspiciousness, easy-startle response, impaired memory, impaired concentration, disturbances of mood and motivation, anhedonia, guilt, difficulty maintaining relationships, and difficulty adapting to stressful situations.  Prior to March 2008, the Veteran's symptoms also included alcohol abuse.  It appears that the Veteran has been able to maintain remission of his alcohol dependence since his 2008 inpatient rehabilitation.  In 2013, the Veteran reported hearing helicopters (audio hallucinations).

The language used in the criteria for a 50 percent rating for PTSD includes that his symptoms result in occupational and social impairment with reduced reliability and productivity.  The May 2012 and September 2013 VA examiners both selected this level of occupational and social impairment.  The 2015 examiner selected that the Veteran's psychiatric disorders resulted in occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, which is the language used in the criteria for a 10 percent rating.  The 2012 examiner provided a GAF score of 55 (moderate symptoms), and the 2013 examiner provided a GAF score of 50 (serious symptoms).  The DSM-V discontinued the use of GAF scores, so one was not provided by the 2015 examiner.

Turning to the description of the Veteran's symptoms, the Board finds that throughout the period on appeal his symptoms have fallen between the criteria for a 30 percent and 50 percent rating.  As the Veteran is currently in receipt of staged ratings of 50 percent and 70 percent, the Board will address the criteria for a 70 percent rating in comparison to the Veteran's symptoms to demonstrate why he does not meet the criteria for a 70 percent rating.

The criteria for a 70 percent rating is not met for the Veteran has he does not have symptoms such as suicidal ideation (the Veteran has consistently denied suicidal ideation), obsessional rituals which interfere with routine activities (the Veteran has not reported any obsessional rituals), speech intermittently illogical, obscure, or irrelevant (the Veteran's speech was noted to be slow and deliberate in 2015, but his speech was always focused and goal-directed), near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (the Veteran has noted that he has panic attacks when he is in crowd-like situations, but he is able to attend church regularly with sitting in the back, and to occasionally go to restaurants and stores.  Although he has depressive disorder, this does not limit his independent function and appropriate functioning as he is able to maintain a marriage, friendships, and to run and operate his own company), impaired impulse control (the Veteran had a history of alcohol abuse until March 2008 which indicates some impulse control impairment; however, he has maintained remission since March 2008 and has no history of irritability with violence), spatial disorientation, neglect of personal hygiene, or the inability to establish and maintain effective relationships (the Veteran has been married for 32 years, he has a few friends, he maintains a relationship with his children, he has a position within his church, although it does not require frequent interaction with others).  The Veteran has been noted to have difficulty in adapting to stressful circumstances, as this symptom was selected during his examinations.  There was no elaboration on the Veteran's difficulty in adapting to stressful circumstances.  He has a distant history of difficulty maintaining employment, as he had several jobs for less than 5 years which he attributed to interpersonal problems with bosses.  However, the Veteran has been self-employed as the owner of a pest control business since 1991.  To the extent that he has maintained this employment, he has been able to at least limitedly interact with customers.  The Board notes the Veteran has stated he gets some satisfaction from his pest control business/in killing pests.  The Veteran has reported the auditory hallucination of helicopters during the 2013 examination.  

The Veteran's chronic sleep impairment, anxiety, panic attacks more than once per week, impairment of short-and long-term memory, impaired judgment (alcohol consumption prior to March 2008), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are contemplated by the 50 percent rating.  The Veteran also has impaired concentration, which is a symptom such as short- and long-term memory and difficulty understanding complex commands.  Additionally, after his initial rehabilitation and short period of therapy in 2008, the Veteran maintained the symptoms of his PTSD without feeling they were of a severity requiring ongoing mental health treatment.  Although he tried some medication, he decided against using it.

For the above reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating throughout the appeal period.  The Veteran's symptoms most resemble the symptoms associated with the 50 percent rating criteria.  Although he has reported auditory hallucinations, this is the only symptom that is greater than those in the 50 percent criteria.  Given his occupational and social functioning, the Veteran's symptoms more nearly approximate the 50 percent rating for the symptoms and details outlined above.  The Board will not disturb the Veteran's 70 percent rating assigned by the RO, effective September 19, 2013.  

In determining that the Veteran's PTSD symptoms more nearly approximated the 50 percent rating criteria during the entire appeal period, the Board has determined that an earlier effective date than September 19, 2013 for the grant of an increased 70 percent rating is not warranted.  VA law and regulation provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).  Here, the Board has determined that the Veteran's entitlement to a 70 percent rating has not been shown by the evidence of record.  The RO determined that his entitlement to a 70 percent rating arose (was demonstrated by the evidence) on September 19, 2013.  The Board will not disturb that rating and finds that there is no evidence his PTSD met the criteria for a 70 percent rating prior to that date (and does not meet that criteria during the entire period on appeal).

The Board finds that increased staged ratings for PTSD are not warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hand conditions is denied.

Entitlement to service connection for bilateral foot disorders is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for a prostate condition is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for loss of cognitive function is denied.

Entitlement to service connection for OSA is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial 10 percent rating, and no higher, for bilateral hearing loss from September 25, 2007 is granted.

Entitlement to a 20 percent rating, and no higher, for bilateral hearing loss from November 8, 2013 is granted.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from March 6, 2015 is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD, for the period prior to September 19, 2013 (excluding the temporary 100 percent rating from March 5, 2008 to March 31, 2008) is denied.

Entitlement to a rating in excess of 70 percent for PTSD, from September 19, 2013, is denied.
REMAND

Regarding his claims for service connection for a sinus condition, erectile dysfunction (claimed as loss of use of a creative organ), fatigue, hypertension, and a gastrointestinal disorder, the Veteran has indicated his belief that these conditions are a result of his exposure to Agent Orange in service.  The Veteran's exposure to herbicides is conceded due to his service in the Republic of Vietnam.  

For his erectile dysfunction, fatigue, and hypertension claims the Veteran has not been afforded VA examinations.  A review of his VA treatment records shows that he has been treated for erectile dysfunction and fatigue, and that there was possibly a link between these and his low testosterone.  However, the Veteran was treated with a testosterone patch and injections without improvement.  As he has the current symptoms/diagnoses of erectile dysfunction/low libido, fatigue, and low testosterone, and he has indicated a belief that these are a result of exposure to Agent Orange, a nexus opinion should be sought on remand.

For his sinus and gastrointestinal disorder claims, the Veteran was afforded VA examinations.  The examinations included negative nexus opinions between the Veteran's diagnosed sinus disorders (sinusitis and allergic rhinitis) and gastrointestinal disorders (polyps, colitis, diverticulosis), and his in-service complaints regarding nasal congestion and a bout of gastroenteritis.  The examinations, however, did not include an opinion related to the Veteran's exposure to herbicides.  On remand, additional examinations should be afforded.  

Notably, the sinus examination diagnosed a deviated septum on x-ray.  The deviated septum was noted in the diagnosis section, but later in the examination the examiner did not fill out the section addressing the deviated septum.  The negative medical opinion provided noted that the Veteran's service records did not show a chronic sinus condition or that he was seen for chronic sinusitis.  The opinion did not specifically indicate if it was a negative opinion for all three diagnosed conditions or just sinusitis.  The history provided in the report was also vague: "the above condition began unknown date."  It is unclear if this is the history provided by the Veteran or the history the examiner could establish from the record.  As such, an additional examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claim for service connection for a sinus condition.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

a) is it at least as likely as not (50/50 probability or greater) that the Veteran has a current sinus condition related to his military service?  In providing this opinion, please address all diagnosed sinus conditions.  Note that the Veteran's treatment records include complaints related to congestion in February 1972, March 1972, August 1972, and March 1973.

b) is it at least as likely as not (50/50 probability or greater) that the Veteran has a current sinus condition related to his exposure to Agent Orange and similar herbicides?

c) Does the Veteran have a deviated septum or other "nose condition" not addressed by his sinus claim?  If so, is it at least as likely as not (50/50 probability or greater) related to his military service?

A complete explanation must accompany all provided opinions.

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for a gastrointestinal condition.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:
a) is it at least as likely as not (50/50 probability or greater) that the Veteran has a current gastrointestinal conditions are related to his military service?  In providing this opinion, please address all diagnosed gastrointestinal conditions.  Note that the Veteran's treatment records include complaints related to his nausea/vomiting/diarrhea in March 1972, August 1972, February 1973, March 1973, and October 1973.

b) is it at least as likely as not (50/50 probability or greater) that the Veteran has a current gastrointestinal condition related to his exposure to Agent Orange and similar herbicides?

A complete explanation must accompany all provided opinions.

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for erectile dysfunction and fatigue.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

a) is it at least as likely as not (50/50 probability or greater) that the Veteran has erectile dysfunction/fatigue as a result of his military service?  In providing this opinion, please address whether the Veteran's erectile dysfunction and fatigue are caused by his low testosterone or another diagnos(es).

b) is it at least as likely as not (50/50 probability or greater) that the Veteran has a current condition causing erectile dysfunction/fatigue, including low testosterone, which is related to his exposure to Agent Orange and similar herbicides?

A complete explanation must accompany all provided opinions.

4.  Schedule the Veteran for a VA examination regarding his claim for service connection for hypertension.  After a review of the record, and interview and examination of the Veteran, the following opinions must be provided:

a) is it at least as likely as not (50/50 probability or greater) that the Veteran has hypertension as a result of his military service? 

b) is it at least as likely as not (50/50 probability or greater) that the Veteran' hypertension is related to his exposure to Agent Orange and similar herbicides?

A complete explanation must accompany all provided opinions.

5.  After the above development is completed, if the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


